DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the claim recites subject matter relating to both an inlet port and fluid path to the reciprocating element and to engagement features.  These features relate to separate embodiments (e.g. Fig. 5 and Fig. 8) which are mutually exclusive as they relate to end face features of the piston (an inlet valve in Fig. 5 and a tool engagement feature in Fig. 8) which occupy the same face and which are not clearly compatible.  Accordingly, to claim both in the same apparatus constitutes new matter which was not in the applicant’s possession at the time of filing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0131131 to Weaver et al. (Weaver hereinafter) in view of US Patent 9,243,630 to Foote (Foote) and US Patent 3,005,412 to Camp (Camp).
Regarding claim 1, Weaver teaches a packing assembly for a pump fluid end (40), comprising a packing screw (80) and a packing assembly (70), wherein the screw and assembly each have a width that is less than a minimum spacing distance (not labeled, see paragraph 35) of the pump (40) so as to be replaceable with the power end at TDC (essentially as in Fig. 2) without removing an adapter (22), further comprising a reciprocating element (60), a pushrod (34), and a crankshaft (32) of a power end (20).  Weaver further teaches that the packing screw (80) is peripherally threaded (paragraph 35) to thread to a bore (47), and that a packing (P, see below) and a carrier (C, below) are arranged axially as claimed and are retained by the packing screw (80).

    PNG
    media_image1.png
    284
    474
    media_image1.png
    Greyscale

Weaver does not teach the limitation of a packing carrier being entirely inside the pump fluid end.  Foote teaches another fluid end pump generally, and particularly teaches an alternate packing carrier (CF, see below) and location therefore which is entirely within a pump fluid end (206).

    PNG
    media_image2.png
    316
    423
    media_image2.png
    Greyscale

As both Weaver and Foote relate to the same field of endeavor and general art, one of ordinary skill would appreciate that structures therein which perform the same function (e.g. seal carriage) would be broadly interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the packing carrier and location of Foote for that of Weaver as the mere substitution of one known fluid end sealing solution for another according to the common art understanding of methods of manufacturing evinced by both references.  With respect to the inlet path in the reciprocating element adapter, the examiner notes that this appears to be required only as an intended use of the packing assembly of claim 1.  Since there is no functional interdependence or interaction between the packing assembly and the adapter, there does not appear to be any requirement placed on the claimed invention by the claimed inlet path. 
Finally, the previously applied references do not teach the limitation of a reciprocating adapter with an inlet port and providing a flow path through the inlet port to the reciprocating element.  Camp teaches a reciprocating adapter (20) with an inlet port (63) and a passage (62) to a reciprocating element (22).  Camp provides these features in order to prevent damage to the pump (col. 2, ln. 5-8).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a reciprocating adapter having an inlet and passage as taught by Camp to the pump of Weaver in order to prevent damage thereto.
Regarding claim 4, the packing assembly of the claimed invention appears to be compatible with 
a concentric bore pump fluid end.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Foote and Camp as applied to claim 1 above, and further in view of US PGPub 2018/0171999 to Brown et al. (Brown).
Regarding claim 2, Weaver does not teach any specific dimensions of the pump and as such does not teach that the minimum spacing distance is less than about 9”.  Brown teaches another fluid end generally, and particularly teaches that overall dimensions of the apparatus are measured in inches, such that one of ordinary skill in the art would glean from that disclosure that a conventional overall size of a fluid end and power end as taught by Weaver would fall within the claimed range.  In addition, it would have been obvious in view of the teachings of Brown to size the pump of Weaver similarly such that it would be capable of similar applications and be marketable to users in that field.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Foote as applied to claim 1 above, and further in view of US PGPub 2008/0080994 to Gambier et al. (Gambier).
Regarding claim 5, Weaver teaches the limitations of claim 1 from which claim 5 depends and also the claimed location of the packing assembly, but does not teach a cylindrical sleeve. Gambier teaches a cylindrical sleeve (130, specifically surrounding plunger 114) which improves the fluid end’s corrosion and abrasion characteristics (paragraph 20).  Therefore, it would have been obvious to one of ordinary skill in the art to provide such a cylindrical sleeve as taught by Gambier to the fluid end of Weaver in order to improve its characteristics in the same fashion.  Thus provided, it would have been obvious to maintain the location of the seal, which would therefore be located as claimed.

Claims 6, 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Foote as applied to claim 1 above, and further in view of US Patent 1,977,075 to Magnuson (Magnuson).
Regarding claim 6, Weaver teaches a packing assembly for a pump fluid end (40), comprising a packing screw (80) and a packing assembly (70), wherein the screw and assembly each have a width that is less than a minimum spacing distance (not labeled, see paragraph 35) of the pump (40) so as to be replaceable with the power end at TDC (essentially as in Fig. 2) without removing an adapter (22), further comprising a reciprocating element (60), a pushrod (34), and a crankshaft (32) of a power end (20).  Weaver further teaches that the packing screw (80) is peripherally threaded (paragraph 35) to thread to a bore (47), and that a packing (P, see below) and a carrier (C, below) are arranged axially as claimed and are retained by the packing screw (80).

    PNG
    media_image1.png
    284
    474
    media_image1.png
    Greyscale

Weaver does not teach the limitation of a packing carrier being entirely inside the pump fluid end.  Foote teaches another fluid end pump generally, and particularly teaches an alternate packing carrier (CF, see below) and location therefore which is entirely within a pump fluid end (206).

    PNG
    media_image2.png
    316
    423
    media_image2.png
    Greyscale


As both Weaver and Foote relate to the same field of endeavor and general art, one of ordinary skill would appreciate that structures therein which perform the same function (e.g. seal carriage) would be broadly interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the packing carrier and location of Foote for that of Weaver as the mere substitution of one known fluid end sealing solution for another according to the common art understanding of methods of manufacturing evinced by both references.  
Furthermore, Weaver teaches front and back ends of the piston (60) arranged as claimed and a uniform circumference therebetween, but does not teach tool engagement features.  Magnuson teaches another fluid end generally and particularly teaches a tool (Fig. 3) configured to engage bayonet fittings (32) on the outer periphery (at that axial location) of a piston (Fig.2) in order to move and/or rotate the piston.  Therefore, it would have been obvious to one of ordinary skill in the art to provide tool engagement features such as the bayonet fittings of Magnuson to the front end of the piston of Weaver in order to allow it to be manipulated by a user. 
Finally, the previously applied references do not teach the limitation of a reciprocating adapter with an inlet port and providing a flow path through the inlet port to the reciprocating element.  Camp teaches a reciprocating adapter (20) with an inlet port (63) and a passage (62) to a reciprocating element (22).  Camp provides these features in order to prevent damage to the pump (col. 2, ln. 5-8).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a reciprocating adapter having an inlet and passage as taught by Camp to the pump of Weaver in order to prevent damage thereto.  The examiner notes that the combined references do not twice modify the end face of the piston of Weaver, but rather modify the end face to provide the engagement feature as in Foote and the body to provide the chamber to which the passage leads as in Camp.
Regarding claim 7, Magnuson teaches rotatable lockability (inherent in bayonet type engagements).
Regarding claim 21, Weaver teaches a cross bore fluid end.

Response to Arguments
Applicant’s arguments, see page 14, filed 11 January 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Camp as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        27 April 2022